                                                                                                          FILED
                                                                                                 2020 Apr-06 PM 12:13
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ALABAMA
                               NORTHEASTERN DIVISION
    CARL MICHAEL SEIBERT                           )
                                                   )
         Plaintiff,                                )
                                                   )
    v.                                             )    Case No.: 5:19-cv-1619-LCB
                                                   )
    JEREMY MCINTIRE, et al.,                       )
                                                   )
         Defendants.                               )

                               MEMORANDUM OPINION

         The Plaintiff, Carl Michael Seibert1, was suspended from the practice of law

in 2011 and subsequently disbarred later that year. He filed the present complaint

on October 2, 2019, in which he alleged, pursuant to 42 U.S.C. § 1983, that the

Alabama State Bar Association2 (“the Bar”) violated various constitutional rights

when it disbarred him and, as a consequence thereof, prevented him from working

in the legal field in any capacity, e.g., as a paralegal, law clerk, or private investigator

for a law firm. The Plaintiff also argues that his disbarment is an excessive

punishment that deprives him of his Eighth Amendment right to be free from cruel



1
  The Plaintiff is appearing pro se.
2
 The Plaintiff does not name the Alabama State Bar Association as a defendant. Rather, he names
Jeremy McIntire, the Assistant General Counsel who represented the Bar in the proceedings
against the Plaintiff, and Roman Shaul, General Counsel for the Bar. The Plaintiff states that he
is suing McIntire “in his personal capacity and in his capacity as an attorney.” (Doc. 1). He does
not specifically state in what capacity he sues Shaul. Nevertheless, the Court will collectively refer
to all defendants as “the Bar.”
and unusual punishment. He seeks a declaratory judgment that he was wrongfully

disbarred because, he says, the Bar used perjured testimony at his disciplinary

hearing and knowingly suppressed exculpatory evidence.                       The Plaintiff seeks

monetary damages and injunctive relief in the form of an order allowing him to work

in the legal field.

          Essentially, the Plaintiff appears to be asking this Court to review his

disbarment proceedings and subsequent appeals of his disbarment to both the Bar’s

disciplinary panel and the Alabama Supreme Court. The Plaintiff also seeks to have

this Court compel the Bar to produce certain evidence that he claims will prove his

innocence. Specifically, the Plaintiff seeks interview notes or recordings from

interviews that, he says, prove he did not commit the conduct for which he was

disbarred. 3

          The Plaintiff’s specific factual allegations are difficult to discern because the

complaint is rambling at times and is somewhat disjointed. However, a detailed

recitation of the allegations is unnecessary to the resolution of this matter. It appears

that the Plaintiff was accused of knowingly allowing clients to lie in court

proceedings; knowingly allowing a disbarred attorney to perform legal work for his

law firm; and intentionally engaging in unethical and illegal conduct on behalf of a

bail bonding company. The allegations stemmed from the Plaintiff’s representation


3
    These records are the subject of the Plaintiff’s motion to compel. (Doc. 15).
                                                   2
of a client, the above-mentioned disbarred attorney, in connection with the client’s

attempts to obtain a license for a bail bonding company. The Bar attached a copy of

its “Report and Order” regarding the Plaintiff’s suspension to its motion to dismiss.

(Doc. 8-1)4. Although less detailed, the Plaintiff’s allegations are an adequate

summary of the Bar’s findings.

       According to the Plaintiff, the allegations against him were either false or

misconstrued.       For example, the Plaintiff admits that the disbarred attorney

proofread documents for him but maintained that he did not pay him to do so. He

also claims that the Bar’s prosecutor, Defendant Jeremy McIntire, knew that the

other allegations were false but continued with the prosecution anyway. The

Plaintiff also alleges that the Bar’s investigator, Matt Thornbury, was biased against

him because, the Plaintiff says, he once reported to the FBI that Thornbury allegedly

stole drug money from one of his clients. The Plaintiff attached several affidavits to

his complaint as well as a set of interrogatories that he allegedly served on the

Defendants. (Doc. 1-1). According to the Plaintiff, the affidavits support his

contention that he was wrongfully disbarred. 5




4
  The Bar attached to its motion to dismiss various filings and orders from the Plaintiff’s
disciplinary proceedings. To the extent the Court is considering those attachments in reaching its
decision, the Court hereby takes judicial notice of those documents, i.e., (Docs. 8-1, 8-3, 8-4, and
8-7). See Fed. R. Civ. P. 201(b) and (c)(1). Accordingly, there is no need to convert the present
motion into a motion for summary judgment.
5
  The Court need not and does not consider those attachments in reaching its decision.
                                                 3
        The Bar filed a “Motion to Dismiss, or in the Alternative, Motion for More

Definite Statement” (Doc. 7) in which it argued, among other things, that the Court

lacks jurisdiction over this matter. In his response, the Plaintiff does not address that

or any other of the Bar’s contentions. Rather, he reasserts at length many of the

same allegations he made in his complaint. For the reasons that follow, the Court

finds that it does not have subject-matter jurisdiction over this case.

        I.       The Bar’s Motion to Dismiss

        In its motion to dismiss, the Bar argued, among other things, that this Court

lacks subject-matter jurisdiction over the present matter.                             In support of that

contention, the Bar cites the Rooker-Feldman 6 Doctrine. The Eleventh Circuit has

explained:

        Under [the Rooker-Feldman] doctrine federal district courts generally
        lack jurisdiction to review a final state court decision. District of
        Columbia Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303,
        75 L.Ed.2d 206 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 44
        S.Ct. 149, 68 L.Ed. 362 (1923). Instead, “the authority to review final
        decisions from the highest court of the state is reserved to the Supreme
        Court of the United States.” [Dale v.] Moore, 121 F.3d [624, 626 (11th
        Cir. 1997)].

Doe v. Fla. Bar, 630 F.3d 1336, 1340 (11th Cir. 2011).

        In Doe, the appellant challenged the Florida Bar Association’s (“Florida Bar”)

decision not to renew her certification as a marital and family law specialist. The


6
 Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923), and District of Columbia Court of Appeals v. Feldman, 460
U.S. 462 (1983).

                                                        4
Eleventh Circuit explained that the Florida Bar allows its members to be certified as

specialists in certain areas of the law. In determining whether to certify a member,

the association considers confidential peer reviews. After the Florida Bar denied the

appellant’s recertification based on negative peer reviews, she exhausted the internal

appeals process and then sought review by the Florida Supreme Court.

      When the Florida Supreme Court denied relief, she filed a complaint in federal

district court asserting “as-applied and facial challenges to the confidential peer

review part of the Bar's certification rules, seeking injunctive and declaratory relief

under the Due Process Clause of the Fourteenth Amendment.” Id. at 1340. The

district court “concluded that it did not have subject matter jurisdiction to consider

[the plaintiff’s] as-applied challenges to the confidential peer review rules because

they were barred by the Rooker–Feldman doctrine.” Id. (footnote omitted). The

Eleventh Circuit reviewed that issue de novo and affirmed.

      The Plaintiff in the present case is ultimately seeking federal review of the

Alabama Supreme Court’s decision to affirm the Bar’s determination that he be

disbarred. Although the Plaintiff does not specifically frame his argument as did the

appellant in Doe, he is asking this Court for the same type of relief, i.e., to review

the application of the Bar’s rules to him. The Plaintiff unsuccessfully sought to

overturn the Bar’s decision through the Bar’s internal appeals process on multiple

occasions and, at one point, appears to have petitioned for reinstatement. (Doc. 8-3


                                          5
and 8-7). The Plaintiff then sought relief from the Alabama Supreme Court.

However, that Court affirmed the Bar’s decision. (Doc. 8-4). This Court does not

have the power to review and reweigh evidence that was presented to the Bar’s

disciplinary panel almost a decade ago, and it certainly has no authority to reverse

the Alabama Supreme Court’s decision to affirm the Bar’s decision. See Doe v.

Pryor, 344 F.3d 1282, 1286 (11th Cir.2003) (“The only federal court whose

decisions bind state courts is the United States Supreme Court.”). The Plaintiff has

cited no authority or argument to the contrary.

      The Bar raised other grounds in support of its contention that this case should

be dismissed including various claims of immunity, lack of standing, and failure to

state a claim for which relief can be granted pursuant to Fed. R. Civ. P. 12(b)(6).

However, because the Court has determined that it does not have subject-matter

jurisdiction over this case, it pretermits any discussion of the remaining issues.

      II.    Conclusion

      Rule 12(b)(1) of the Federal Rules of Civil Procedure provides for dismissal

of an action when a court lacks subject-matter jurisdiction. For the above-stated

reasons, this Court finds that it lacks subject-matter jurisdiction over this case.

Accordingly, the Defendant’s motion to dismiss (Doc. 7) is due to be GRANTED

and this case DISMISSED with prejudice pursuant to Fed. R. Civ. P. 12(b)(1). The

Plaintiff also filed four additional motions all requesting a hearing on this matter,


                                          6
seeking to compel discovery, or a combination of both. (Docs. 10, 14, 15, and 16).

Those motions are DENIED. A separate order will be entered.

      DONE and ORDERED April 6, 2020.



                                   _________________________________
                                   LILES C. BURKE
                                   UNITED STATES DISTRICT JUDGE




                                        7
